TAFT, J.
Chapman agreed to deliver lumber to Harris, and after a part performance of the contract, Goddard verbally agreed to .pay Chapman the amount to become due him for the-lumber. At the time of Goddard’s promise, no consideration passed to him, and no change was made in the rights or liabilities of either Harris or Chapman. The promise was without consideration and cannot be enforced. It is unnecessary to pass upon the question of evidence, for if the promise is established no recovery can be had upon it for the reason stated.
Harris gave Chapman an order upon Goddard for three hundred dollars due him, Chapman, upon the completion ol the contract. This order was equivalent to a bill of exchange, which has been defined to be a letter of request from one to another to pay a third person a certain sum oí money. Goddard accepted the order by parol, promising Harris that he would pay it. An acceptance may be by parol and may be given the drawer and may be given after the bill is drawn, as in the case at bar. The acceptance enures to the benefit of the payee. It is, in its legal effect, a promise to him. The consideration for the bill in question was Chapman’s debt against Harris. The debt of a third person has always been held to be a sufficient consideration for a bill of exchange. It logically follows, therefore, that the promise was not collateral and Goddard was bound by his acceptance. The objection to the plea in offset is waived.

Judgment reversed and judgment for claimant for one 
*420
hundred thirty-eight and seventy one-hundredths dollars and costs, and ordered certified to the frobate court.

Start, J., being absent in county court, did not sit.